DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-12, 14, 15, 17-20, 22 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuit et al. [US 2009/0059199 A1].

Regarding claims 1 and 14, Kuit et al. discloses a substrate support for supporting a substrate (Fig. 1 items W and WT) / a loading method (paragraph [0009]), the substrate support comprising: 
a body (1) comprising a support surface configured to support the substrate (as shown in Figs. 2-7); 
a handling device configured to load the substrate onto the support surface or unload the substrate from the support surface (paragraphs [0041] and [0042]); 

a dither device (as shown in Figs. 2-7) configured to dither the amount of clamping force exerted by the clamping device while the substrate is partly supported by at least the support surface and configured to dither the clamping force while the substrate is being loaded onto, or unloaded from, the support surface, wherein the dither device is configured to dither a fluid pressure of the clamping force so as to create a fluctuating gas pressure impacting the substrate so as to cause a vibration or dither an electrostatic charge of the clamping force so as to create a fluctuating electrostatic charge between the substrate and the clamping device so as to cause a vibration (paragraphs [0047]-[0116] teaches stress relaxation (dither device) methods wherein there is fluctuation of gas pressure impacting the substrate or dither an electrostatic charge of the clamping force so as to create a fluctuating electrostatic charge between the substrate and the clamping device).

Regarding claims 3-5 and 19, Kuit et al. discloses wherein the clamping device comprises a vacuum clamp system (4), wherein the clamping force comprises a vacuum force provided by the vacuum clamp system (paragraph [0040]), and wherein the dither device is arranged to dither the vacuum force, wherein the vacuum clamp comprises a vacuum conduit for conveying a flow from the support surface to a vacuum source, and wherein the dither device is arranged to alter a cross-section of the vacuum conduit, wherein the dither device comprises a piezo element (paragraphs [0074]-[0075]).

Regarding claims 6 and 22, Kuit et al. discloses wherein the clamping device comprises an electrostatic clamp (paragraphs [0062]), wherein the clamping force comprises an electrostatic clamping force provided by the electrostatic clamp, and wherein the dither device is arranged to dither the electrostatic clamping force (paragraphs [0047]-[0116] teaches stress relaxation (dither device) methods wherein dither an electrostatic charge of the clamping force so as to create a fluctuating electrostatic charge between the substrate and the clamping device).

Regarding claims 7 and 23, Kuit et al. discloses wherein the dither device is arranged to generate a signal, and wherein the electrostatic clamp is configured to provide the electrostatic clamping force based on the signal (paragraph [0082]).

Regarding claims 8 and 15, Kuit et al. discloses wherein the dither device is configured to dither the clamping force during a period in which the clamping force increases from zero to a maximum clamping force (paragraphs [0047]-[0116]).

Regarding claim 9, Kuit et al. discloses wherein the dither device is configured to dither the clamping force during a period in which the clamping force decreases from a maximum clamping force to zero (paragraphs [0047]-[0116]).

Regarding claim 10, Kuit et al. discloses wherein the support surface is formed by a plurality of burls (9) arranged on the body (as shown in Figs. 2-7).

Regarding claims 11 and 17, Kuit et al. discloses wherein the dither device is configured to dither the clamping force at an excitation frequency between 1 kHz and 1 MHz. (paragraphs [0047]-[0116]).

Regarding claim 12, Kuit et al. discloses a lithographic apparatus comprising: the substrate support; a support constructed to support a patterning device, the patterning device being capable of imparting a radiation beam with a pattern in its cross-section to form a patterned radiation beam; and a projection system configured to project the patterned radiation beam onto a target portion of the substrate (as shown in Fig. 1).

Regarding claims 18 and 20, Kuit et al. discloses wherein the handling device comprises a loading pin, and comprising: moving the loading pin to be in a retracted position in which an upper end of the loading pin is arranged below the support surface, and moving the loading pin to be in an extended position in which the upper end extends above the support surface and supports the substrate (as shown in Figs. 2-7, see also paragraphs [0047]-[0116]).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kuit et al. in view of Stopper et al. [US 2016/0325946 A1].

Regarding claim 21, Kuit et al. discloses the substrate support for supporting a substrate, as applied above.

Kuit et al. does not explicitly teach wherein the handling device comprises a Bernoulli gripper to support the substrate from a top side of the substrate.
However, Stopper et al. discloses an apparatus for loading substrates wherein gripper may be any suitable substrate gripper, such as a suction gripper, a claw gripper, a magnetic gripper, a Bernoulli vacuum nozzle, and the like (paragraph [0021]).
Therefore, it would have been obvious to one of ordinary skill in the art to provide a Bernoulli gripper as taught by Stopper et al. in the system of Kuit et al. because such a modification provides a suitable alternative substrate handling device.

Response to Arguments

Applicant's arguments filed 12/30/2020 have been fully considered but they are not persuasive.
Applicant argues that the applied reference does not teach “wherein the dither device is configured to dither a fluid pressure of the clamping force so as to create a fluctuating gas pressure impacting the substrate so as to cause a vibration or dither an electrostatic charge of the clamping force so as to create a fluctuating electrostatic charge between the substrate and the 
The Examiner respectfully disagrees. The claim language as presented is not exclusive such that mechanically vibrating the object is excluded. It should also be noted that Kuit et al. also discloses wherein “vibrating may be done in combination with supply gas and/or reducing the clamping force” (paragraph [0115]). Therefore, Kuit et al., as applied above does indeed disclose “a dither device configured to dither the amount of clamping force exerted by the clamping device while the substrate is partly supported by at least the support surface and configured to dither the clamping force while the substrate is being loaded onto, or unloaded from, the support surface, wherein the dither device is configured to dither a fluid pressure of the clamping force so as to create a fluctuating gas pressure impacting the substrate so as to cause a vibration or dither an electrostatic charge of the clamping force so as to create a fluctuating electrostatic charge between the substrate and the clamping device so as to cause a vibration”.
As such, Applicant arguments are not persuasive and the rejection under 35 USC § 102 is maintained.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEORAM PERSAUD/Primary Examiner, Art Unit 2882